DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Campbell on 11/3/21.
The application has been amended as follows: 

	In the claims:

	In claim 8, --of the second locking member-- has been inserted behind “a second projection” and --of the first locking member-- has been inserted behind “a first projection--. 

	In claim 23, in lines 3 - 4, “a closed” has been deleted and replaced with --the locking--. 

	Terminal Disclaimer
The terminal disclaimer filed on 11/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,724,215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-8 and 21 - 25 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests a faucet fixation system having the combination of claimed elements, including fastener, a connector, a nut assembly, and clip with an annular base and at least one finger extending therefrom, wherein in the locking position, threaded rotation of a nut assembly along threads of a fastener causes the at least one finger to engage a gap in the nut assembly and block the connector from moving out of the locking position.
The most pertinent prior art of record is Ye (US 20140182708, previously of record), which teaches a faucet fixation system having a connector (1) with a base and a bore, a nut assembly (2), and a clip (3) with a finger extending therefrom. But Ye does not show that, when already in the locking position, as the nut assembly is rotated along the threads of the fastener, the finger engages a gap in the nut assembly to block the connector from moving out of the locking position. Instead, Ye shows that the finger of the clip is what causes the nut assembly to be moved into the locking position to allow the nut assembly to rotatably engage threads of the fastener (B)(see fig. 2,3, para. [0030]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754